Citation Nr: 1016146	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the thoracic spine, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from May 1971 to February 
1978 and from February 1980 to August 1993.  This matter came 
before the Board of Veterans' Appeals (the Board) on appeal 
from an April 2005 rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2006 substantive appeal, the appellant requested 
a hearing before a member of the Board at the local RO.  In 
June 2006, the request for a hearing was withdrawn.  The 
written request to cancel the scheduled hearing is associated 
with the claims folder.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304.

In this case, prior to certification of the appeal to the 
Board, additional evidence was submitted to the RO without a 
waiver of consideration by the RO.  This evidence consisted 
of private medical records dated January 2006 and January 
2007.  The January 2006 medical record is duplicative of 
evidence previously submitted and considered by the RO.  
However, the January 2007 private emergency room note was not 
previously considered by the RO in the first instance.  This 
medical evidence shows that the appellant presented with 
complaints of right flank pain; the assessment was low back 
pain with lumbago and the treatment included pain medication, 
warm-moist heat to back 3 to 4 times daily, and 24-hours off 
work with follow-up in 2 days if there was no improvement.

The Board finds that the recent evidentiary submission is 
"pertinent" to the claim for increase and thus warrants a 
remand for initial RO consideration of such evidence.  See 38 
C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again review the record-
to include the private emergency room note 
dated January 2007.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

